Citation Nr: 1039297	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  03-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of service connection for basal cell 
carcinoma, to include as secondary to ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which declined to reopen a previously denied claim 
of service connection for skin cancer.

The Veteran testified at a February 2003 hearing held at the RO 
before a Decision Review Officer; a transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

In a written statement, received by the Board in October 2010, 
prior to promulgation of a decision on the appeal, the Veteran 
withdrew the appeal currently pending before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal having been 
met, the Board does not have appellate jurisdiction to review the 
claim for reopening of a previously denied claim of service 
connection for basal cell carcinoma.  38 U.S.C.A. §§ 7105(a), 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1994 decision, the RO denied service connection for 
basal cell carcinoma, to include as secondary to ionizing 
radiation exposure.  The Veteran sought reopening of that issue 
in January 2002, and in July 2002, the RO denied the claim.  The 
Veteran filed a timely notice of disagreement and, following 
issuance of a statement of the case, perfected his appeal with 
the filing of a substantive appeal in March 2003.  The appeal was 
certified to the Board in June 2003.

However, in May 2003, an independent review by the National 
Research Council determined that the methodology used by the 
Defense Threat Reduction Agency (DTRA) in supplying dose 
estimates for radiation exposed Veterans was flawed, and 
readjudication of many claims, including that of the Veteran, was 
required.  The RO determined in June 2007 administrative and 
rating decisions that service connection for basal cell carcinoma 
was warranted, effective May 8, 2003, the date of the required 
special review.  This decision rendered moot the appeal before 
the Board.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  In October 2010 correspondence, the Veteran's duly 
appointed representative moved to dismiss the appeal before the 
Board in light of the favorable decisions by the RO. 

As the Veteran has withdrawn the appeal in accordance with 
38 C.F.R. § 20.204, the Board no longer has appellate 
jurisdiction and can take no further action on the matter.  


ORDER

The appeal to reopen a previously denied claim of service 
connection for basal cell carcinoma, to include as secondary to 
ionizing radiation exposure is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


